Citation Nr: 0720262	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-28 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant served on active duty from August 8, 1976 to 
January 1, 1977.  He also had reserve service with the Army 
National Guard (ARNG) of Texas.  

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from an adverse decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The appellant did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002); 
38 C.F.R. §§ 3.1(f), 3.2, 3.3(a)(3) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform 




the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

A June 2004 RO letter that preceded the adjudication appealed 
notified the appellant of the threshold service eligibility 
requirements for VA nonservice-connected pension benefits.  
He has been specifically advised that the dispositive issue 
on appeal concerns his lack of wartime active service as 
defined by law and regulation.  He has submitted his 
Department of Defense (DD) Form 214 and National Guard Bureau 
(NBG) Form 22 indicating his types of military service.  He 
reports service with the ARNG for over six years and being 
discharged due to physical disability.  He has not alleged, 
however, wartime active service as defined by law and 
regulation.

As the Board will discuss in the following decision, an award 
of nonservice-connected pension benefits is not warranted in 
this case based entirely on the appellant's types of military 
service.  In this case, the undisputed facts show the 
appellant does not have active wartime military service 
rendering him ineligible for the benefit claimed.  As such, 
any further discussion of the VCAA is not necessary as there 
is no evidence that VA could suggest for the appellant to 
submit that would result in an award of the benefit being 
sought.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2- 
2004 (March 9, 2004) (the notice and duty to assist 
provisions of the VCAA are inapplicable where undisputed 
facts render a claimant ineligible for the benefit claimed 
and where further factual development could not lead to an 
award).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Manning v. Principi, 16 Vet. App 534, 542-543 (2002).





The appellant contends that he is entitled to VA disability 
pension benefits due to his permanently disabling physical 
conditions.  He argues eligibility for pension benefits upon 
being medically discharged from the ARNG of Texas and having 
served with the ARNG for six years.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  All veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  38 C.F.R. § 4.17 (2006).

One prerequisite to entitlement to VA nonservice-connected 
pension benefits is that the veteran must have had active 
service during a recognized period of war.  38 C.F.R. 
§ 3.3(a)(3) (2006).  The appellant enlisted in the ARNG of 
Texas in May 1976 and had active duty for training (ADT) from 
August 8, 1976 to January 1, 1977.  Thereafter, he continued 
to serve in the ARNG of Texas until February 1984 when he was 
discharged due to physical disability.  None of this service 
occurred during a recognized period of war.  See 38 U.S.C.A. 
§ 101 (West 2002); 38 C.F.R. §§ 3.1(f), 3.2 (2006). 

Therefore, as a matter of law and regulation, the veteran is 
not eligible for consideration of VA nonservice-connected 
pension benefits, and his appeal must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  The Board is prohibited from granting benefits that 
are not authorized by law, regulation, precedent decision of 
VA General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).  There is no 



authorization under law or regulation to grant the benefit 
being sought by the appellant.


ORDER

Eligibility for receipt of VA nonservice-connected pension 
benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


